Citation Nr: 1533875	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for nail fungus, left hand, to include as due to herbicide exposure.

2.  Entitlement to service connection for kidney problems.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a compensable rating for bilateral hearing loss.
 
5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957 and from March 1963 to March 1966.  The Veteran's DD 214 indicates that the Veteran received a Purple Heart and an Armed Forces Expeditionary Medal (Vietnam).  The DD 214 indicates that the Veteran received combat wounds in February 1965 while serving in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Nashville Department of Veterans Affairs (VA) Regional Office (RO). 

A March 2008 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for nail fungus.  The Veteran testified at a Board hearing in July 2010 concerning service connection for nail fungus; the transcript is of record.  In an October 2010 decision, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for nail fungus and remanded the issue on the merits.  The Veteran's claim for service connection for nail fungus was subsequently denied in a May 2012 Board decision.  The Veteran appealed the Board's May 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2013, the Court granted a joint motion of the parties and remanded the claims for action in compliance with the joint motion of the parties.

A February 2011 rating action continued a previous 50 percent rating for PTSD. The Veteran filed a notice of disagreement and following issuance of a statement of the case, he filed a substantive appeal.

The Veteran's claims for entitlement to service connection for nail fungus and an increased rating for PTSD were remanded by an October 2014 Board decision for further development.  The requested development has been completed and the claims have been returned to the Board for further appellate adjudication. 

A claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities was remanded by the Board in October 2010 and May 2012.  That development not having been completed, the matter is not ripe for appellate review.  

The Board notes that additional evidence was associated with the claims file subsequent to the most recent supplemental statement of the case.  In June 2015, the Veteran, through his representative, waived Agency of Original Jurisdiction review of this evidence.  Thus, the Board will consider it in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for kidney problems, a left knee disability, and entitlement to a compensable rating for bilateral hearing loss are considered in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran every benefit of the doubt, the Board finds that the Veteran's current nail fungus is related to active service.

2.  The preponderance of the evidence indicates that the Veteran's PTSD does not manifest in such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  Nail fungus, left hand, to include onychomycosis and dermatophytosis, was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for nail fungus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in November 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a July 2010 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Regulations and Analysis

Service Connection, Nail Fungus

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2014); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 -81335 (December 27, 2010). 

Based on the above, despite the Veteran's presumed exposure to an herbicide agent due to his service in Vietnam, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for nail fungus, to include onychomycosis.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with regard to this disability.  See 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e).  Thus, presumptive service connection due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis for nail fungus is warranted. 

A May 1957 Report of Medication Examination reflects that his "skin, lymphatics" and "upper extremities" were clinically evaluated as normal.  A July 23, 1964 service treatment record indicates that the Veteran had dermatophytis and tinea cruris.  The Veteran's February 1966 Report of Medical Examination reflects that his "skin, lymphatics" and "upper extremities" were clinically evaluated as normal. 

A July 2000 VA treatment record reflects a finding of onychomycosis of fingernails (thumb and forefinger) of left hand. 

In June 2004, the Veteran requested that his hand be examined because his nails were chronically yellow.  On physical examination, his fingernails were discolored and had thickness and brittleness consistent with fungal infection.  The assessment was nail fungus. 

A November 2006 record reflects a physical observation with some rash and an assessment of onychomycosis of finger, treatment with oral antifungal. 

A January 2008 treatment record reflects complaints of discolored and raised nail on left thumb, index, and middle finger.  He reported fingernail abnormalities for several years, and reported that the onset of problems was after service in Vietnam. The assessment was dermatophytosis nails. 

A February 2008 private dermatology record reflects that the Veteran sought treatment related to his fingernails.  He reported a duration of three years of both hands.  The assessment was onychomycosis, fingers, left hand. 

A March 2008 private dermatology record reflects an assessment of onychomycosis, left fingernails, positive for fungus.

A May 2008 private dermatology record reflects an assessment of onychomycosis, left index, middle and thumbnails.

A July 2008 private dermatology record reflects an assessment of onychomycosis, bilateral fingernails. 

A January 2009 clinical entry reflects that the Veteran had been receiving repeated dermatological follow-ups for Lamisil treatment of fungal infections of the nails. 

At the Board hearing, the Veteran testified that he has been suffering from the nail condition for approximately 10 years.  He stated that his fingernails would turn black and he lost his fingernails.  He stated that VA sent him to a civilian doctor who told him that the fungus was from Vietnam. 

In January 2015, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's nail fungus is less likely than not related to service as he indicated in 2010 that his nail fungus dated back 10 years, a review of the medical literature did not indicate a connection between nail fungus and herbicide exposure,  and there is no indication of in-service treatment for nail fungus after his one-time treatment for dermatophytis.

The Veteran submitted a statement from Dr. Felts, an infectious disease specialist, dated February 2015.  The statement indicated that the physician had reviewed the entirety of the Veteran's claims file, 1562 pages.  Dr. Felts indicated that his review of the medical literature indicated that the immunotoxicologic effects of exposure to Agent Orange have been document to affect immune homeostatis which makes a veteran exposed to Agent Orange more susceptible to fungal infection.  Therefore, it is his opinion that the Veteran's chronic and persistent fingernail fungus is a result of exposure to Agent Orange in the Republic of Vietnam.

Thus, the Board finds that the evidence is in equipoise concerning the relationship between the Veteran's fingernail fungus and his conceded exposure to Agent Orange.  The Veteran contends that his fingernail fungus is related to service; a medical opinion supports his claim.  The VA opinion is no more probative than the opinion from the private physician.  Therefore, an allowance of the claim for service connection for fingernail fungus is in order.

Increased Rating, PTSD

The Veteran contends that the correct disability rating for his PTSD is higher than the current 50 percent. 

The Veteran's PTSD is currently rated under Diagnostic Code 9411. 38 C.F.R. § 4.130.  Under this Code a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  38 C.F.R. § 4.130 (2014). 

The RO received a claim from the Veteran in October 2010 for an increased rating for his service-connected PTSD.

Turning to the evidence, in November 2009, the Veteran underwent a mental health VA examination.  The examiner indicated that the Veteran received medication management at the VA Medical Center but no therapy or counseling.  The Veteran reported that he was very involved in many veterans' organizations and participated in the Color Guard at funerals.  He was divorced with two daughters who he kept in touch with by phone.  He had one friend.  The Veteran reported that he had lost interest in many activities and didn't leave the house much.  On objective examinations, the Veteran was clean and neat; cooperative, attentive and irritable; he was easily distracted and had a short attention span.  His thought process was rambling and tangential; he had suicidal and paranoid ideation and ruminated.  The Veteran had persistent hallucinations but without inappropriate behavior.  He sometimes wanted to hurt people but had no particular plan to do so; he sometimes wanted to give up on life but he had no particular plan or intent.  The Veteran reported extreme irritation and agitation which resulted in interpersonal difficulties.  He had difficulties with remote memory and concentration.  The Veteran told the VA examiner that a mental health provider told him that he could not work, but the VA examiner noted that this did not appear in the record.  The examiner stated that the Veteran retired 10 years prior due to age eligibility or duration of work.  The examiner diagnosed PTSD and assigned a GAF of 50.  The examiner opined that the Veteran is likely capable of handling part-time employment in a job that is fairly isolated in nature.  He previously was a truck driver and said that at first he enjoyed it but that it eventually got boring and he retired when he was able to do so based on years of employment.  The VA examiner stated "No" with regard to total occupational and social impairment due to PTSD signs and symptoms. 

VA treatment records from this time period indicate that the Veteran was oriented to time and place.  Treatment records dated in 2010 indicate that the Veteran did not have hallucinations but had a flat affect, irritability, and poor sleep.  A May 2011 VA treatment note indicates that the Veteran had been noncompliant with his psychiatric medication.  The Veteran's thought process during this time period was logical and goal directed; he had no suicidal or homicidal ideation or intent; hygiene was good; and insight and judgment were intact.  The Veteran's mood was not good and he consistently described irritability with verbal outbursts.

In May 2012, the Veteran was afforded an additional VA examination.  The Veteran reported that his anger and irritability kept him from working.  The examiner indicated that while the Veteran's PTSD may contribute to difficulties on the job, they do not prevent him from obtaining or maintaining gainful employment.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had a few friends and his neighbors checked on him.  He was still participating in the Color Guard.  He spoke to his two daughters every other day and he spoke to his sister.  The Veteran had five mental health medication appointments since January 2011 although he had a history of noncompliance with mental health medication.  The examiner indicated that the Veteran had depressed mood, anxiety, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's hygiene was appropriate; his speech was mumbled but clear and coherent; his thought processes were linear, logical and goal directed; his memory was grossly intact; his insight was adequate and judgement was sound.  The Veteran's affected was constricted and he appeared irritated; he reported problems with irritability and anger.  The Veteran indicated that he had transient thoughts about hurting others.  The Veteran indicated that he trembles when he lies down; the examiner stated that these events do not meet the criteria for panic attacks.  The Veteran's GAF score was 60.

The Veteran was afforded an additional VA examination in May 2013.  The examiner indicated that the Veteran's GAF score was 62, further indicating that the Veteran had meaningful activities and socialized with other veterans relatively often, with generally mild symptoms.  The examiner indicated that the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he spoke regularly to his daughters and sisters; usually via skype as they live in other states.  He was still participating as part of the Honor Guard and wore a uniform for as many as several funerals per week.  He went to Disabled American Veterans meetings in order to socialize and talk to the guys.  The Veteran reported that he went out to eat twice a day as he did not cook but cleaned his home.  He stopped working due to being retirement eligible.  The examiner indicated that the Veteran's PTSD disability had improved due to cognitive therapy and medication.  The examiner indicated that a review of his treatment records indicated that his GAF scores had improved from an average of 45 to an average of 55.  The Veteran indicated that his medication had helped him calm down and get better sleep.  The Veteran's report of symptoms included mild memory loss, anxiety and chronic sleep impairment.  Although he reported thoughts about escaping, he had no suicidal or homicidal ideation and no psychosis.  The examiner indicated that the Veteran's reporting of symptoms were worse than suggested by his activities and indications in his mental health records.  He appeared "highly invested" in the disability process.  The examiner indicated that as the Veteran relaxed, his reporting of the extent of his mental health disability was more congruent with the symptoms indicated in his mental health records.  The examiner also indicated that the Veteran did very poorly on cognitive testing, consistent with a person with severe intellectual problems.  The examiner indicated that the Veteran had offered a poor effort towards this cognitive testing.  The examiner found that during the interview, the Veteran's long term and short term memory was generally within normal limits.

The Veteran's VA treatment records indicate that he was seen for medication management by Mental Health professionals.  A November 2014 VA treatment note indicates that the Veteran's PTSD was under control; he denied nervousness, tension, anxiety, depression and mood changes.

Thus, taking into all of the evidence of record, the Board finds that the evidence, as a whole, demonstrates that the Veteran's PTSD is no more than 50 percent disabling.  Based on the noted psychiatric symptomatology, the Board cannot conclude that his PTSD is so severe as to produce the occupational and social impairment as required for a 70 percent rating.  The Veteran has not been shown to have regular and consistent symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene that are indicative of a 70 percent rating.  In this regard, the VA examinations consistently note the Veteran was oriented to time and place; he communicated normally; he operated independently; his hygiene was good; and while he complained of irritability, there was no evidence of periods of violence. 

Additionally, while there was mention in November 2009 that the Veteran had suicidal and paranoid ideation as well as persistent hallucinations but without inappropriate behavior; these singular observations are not supported by the rest of the record.  There is no further indication of such symptomatology and the Veteran's activities, volunteering as part of a Color Guard and relationships with his family, neighbors and friends, would indicate that such symptomatology was isolated in nature.  The Board additionally notes that the November 2009 examiner indicated a GAF score of 50, indicating serious but not severe impairment of functioning.  The totality of the evidence does not reflect that such symptoms affect his ability to function independently, appropriately and effectively.  His symptoms of PTSD are consistent with occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation as specifically noted by the most recent VA examiner.  The preponderance of the evidence does not indicate that his PTSD affects his ability to function independently, appropriately and effectively and the evidence indicates that he is able to establish and maintain effective relationships.  Therefore, the Veteran's symptoms are contemplated in his current 50 percent disability rating. 

For the reasons set forth above, the Board finds that the Veteran's disability picture has not reflected symptomatology which more nearly approximates the criteria for a 70 percent rating, nor is the evidence on this point in relative equipoise.  As the criteria for the next higher, 70 percent rating have not been met, it logically follows that the criteria for the maximum, 100 percent rating - requiring a showing of symptoms of even greater severity - likewise have not been met.  In this regard, the GAF scores assigned on the examination in which the Veteran reported such was ranging from 45 to 62 reflecting moderate symptoms, indicating that the examiners did not feel such was impacting his functioning severely.  Additionally, mental health examiners have not found the Veteran to be unemployable due to his PTSD.

To sum up, the Veteran's total mental health picture is best contemplated by the 50 percent criteria.  The Veteran has good social functioning as described by the evidence; to include maintaining close relationships with his children and sisters and being an active volunteer for veteran's organizations and activities.  Thus, the preponderance of the evidence reflects that an evaluation in excess of 50 percent is not warranted. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

 An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116 .

 In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.   As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to service connection for nail fungus, left hand is allowed.

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board notes that on the Veteran's VA Form 9 received in May 2015, appealing the issues of  entitlement to service connection for kidney problems and a left knee disability and entitlement to a compensable rating for bilateral hearing loss, he elected a Board hearing by videoconference technology.  On remand, the Veteran must be afforded such hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


